


110 HRES 746 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 746
		In the House of Representatives, U.
		  S.,
		
			October 17, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3773) to amend the Foreign Intelligence Surveillance Act of 1978 to
		  establish a procedure for authorizing certain acquisitions of foreign
		  intelligence, and for other purposes. 
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 3773)
			 to amend the Foreign Intelligence Surveillance Act of 1978 to establish a
			 procedure for authorizing certain acquisitions of foreign intelligence, and for
			 other purposes. All points of order against consideration of the bill are
			 waived except those arising under clause 9 or 10 of rule XXI. In lieu of the
			 amendments recommended by the Committee on the Judiciary and the Permanent
			 Select Committee on Intelligence now printed in the bill, the amendment in the
			 nature of a substitute printed in part A of the report of the Committee on
			 Rules accompanying this resolution, modified by the amendment printed in part B
			 of such report, shall be considered as adopted. The bill, as amended, shall be
			 considered as read. All points of order against provisions of the bill, as
			 amended, are waived. The previous question shall be considered as ordered on
			 the bill, as amended, to final passage without intervening motion except: (1)
			 one hour and 30 minutes of debate, with one hour equally divided and controlled
			 by the chairman and ranking minority member of the Committee on the Judiciary
			 and 30 minutes equally divided and controlled by the chairman and ranking
			 minority member of the Permanent Select Committee on Intelligence; and (2) one
			 motion to recommit with or without instructions.
		2.During consideration of H.R. 3773 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
